Citation Nr: 1231978	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-20 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel






INTRODUCTION

The Veteran served on active duty from April 1960 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in San Diego, California, which denied the claim.  The Board remanded this case in December 2011; it returns now for appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's sleep apnea was not present during service and is not at least as likely as not related to any in-service snoring or sleep disturbances.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has sleep apnea which has been continuously present since service.  For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had sleep apnea during service or continuously since that time.  The Board concludes that sleep apnea is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran was diagnosed with severe obstructive sleep apnea during a June 2007 sleep study.  The current disability is well established.

The Veteran has submitted personal statements and statements from his wife and a friend regarding what they consider to be symptoms of sleep apnea they witnessed during service.  The Veteran and his wife contend that these disturbances have continued to the present and are the same as those on which his current diagnosis is based.  Specifically, the Veteran, his wife and his friend report that the Veteran snored loudly and periodically would stop breathing in his sleep since the late 1960's.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay observers are competent to give evidence about what they experience, they are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The distinction between sleep apnea and the observations of snoring and sleep disturbance is very significant in this case.  The Veteran was diagnosed by sleep study in 2007, which indicates that even ordinary clinical examination or observation would not be enough to diagnosis sleep apnea.  Much more precise evidence is required.  Furthermore, the Veteran would have been asleep for all of the relevant observations.  Thus, he is competent only to report that others have told him about his sleep disturbances.  In light of the foregoing, the Veteran, his wife and his friend are only competent to report observations of snoring and sleep disturbance, but not sleep apnea, during service.  While this is evidence in favor of the claim, it is of limited probative value.

The Veteran's service treatment and post-service treatment records do not support his claim.  There is no reference to a chronic sleep or respiratory disorder during service.  At a March 1979 periodic physical examination and at his September 1981 separation from service physical examination, he denied frequent trouble sleeping in his reports of medical history.  His post-service treatment records do not mention sleep apnea until 2007.  There are no recorded complaints of sleep disturbance prior to that point.  There are no reports of daytime fatigue or hypersomnolence.  There are also no entries indicating that a current sleep disorder is related to service or has been present since service.  

The Board remanded to provide the Veteran with a VA examination which occurred in February 2012.  The examiner conducted a review of the claims file, interviewed the Veteran, and examined him.  The Board notes that the Veteran's treatment records from Naval Air Station (NAS) North Island were not present in the claims file at the time of the examiner's review.  These records do not contain any relevant information, having only one incidental note of sleep apnea in a prior medical history entry dated February 2011.  There were no evaluations or treatment for sleep apnea in the North Island records.  

The Veteran recounted his history of snoring during serice and that he wakes with morning headaches.  He reported using a continous positive air pressure (CPAP) machine once a week when he has difficulty sleeping.  The Veteran also reported that he had persistent daytime sleepiness as a result of his sleep apnea.  The examiner reviewed the Veteran's service treatment records and found no mention o fatigue and falling asleep while on duty.  The examiner also indicated that the Veteran was evaluated in 2004 by VA at which time the review of systems stated "no fatigue".  The examiner stated that the Veteran may have had loud snoring in the service which could have been related to upper airway issues which could have progressed over time eventually resulting in obstructive sleep apnea.  

The examiner concluded that there was insufficient evidence that sleep apnea existed during service.  The examiner concluded that the evidence was not sufficient to find that the Veteran's sleep apnea was at least as likely as not related to service, providing highly  probative evidence against this claim.

The Board finds that the Veteran's obstructive sleep apnea is not related to his in-service snoring and sleep disturbances.  The Veteran, his wife and his friend are competent to report the sleep disturbances, but not to opine that these were sleep apnea symptoms.  There is no competent lay evidence on that point in the record.  The only medical evidence to consider whether the Veteran's sleep apnea is related to service was the February 2012 VA examination opinion.  This opinion shows that complaints of snoring and sleep disturbance do not, on their own, establish the presence of sleep apnea.  The examiner found a relationship to service possible, but concluded that the evidence during service was too sparse, revealing no complaints of fatigue or sleepiness on duty.  The Board emphasizes the report of medical histories of 1979 and 1981 which denied frequent trouble sleeping.  The examiner concluded that a relationship between the Veteran's in-service snoring and sleep disturbance and his present obstructive sleep apnea was not at least as likely as not.  The Board places great probative weight on this opinion as a lay person cannot diagnose sleep apnea.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, September and December 2006 letters fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified treatment at NAS North Island.  The Appeals Management Center (AMC) requested these records directly from the base clinic, but was informed that the records were not on station.  The AMC was referred to the National Personnel Records Center (NPRC).  The NPRC indicated that all of the Veteran's treatment records had already been transferred to VA.  The Veteran was notified in May 2012 that the records could not be obtained.  The Veteran then submitted a large set of records which were in his possession.  The Board finds that this satisfies the duty to assist in obtaining records in possession of a Federal agency.  See 38 C.F.R. § 3.159(e).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a February 2012 medical examination to obtain an opinion as to whether his sleep apnea had been present since service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case to the AMC in December 2011 for acquisition of medical records from NAS North Island and for a VA examination.  As described above, the AMC attempted to acquire the Veteran's North Island records directly but could not.  The Veteran supplied those records on his own.  The Veteran was also seen for a February 2012 VA examination, as discussed.  The Board finds that the AMC complied substantially with the December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


